 SUMMONS - CIVILCase 3:20-cv-01291-VLB Document     1-1 on
                                          For information  Filed 09/02/20 Page
                                                                           STATE1OF
                                                                                  ofCONNECTICUT
                                                                                     16              J
   -
 JD CV-1 Rev. 2-20
       '



                              -
                                          ADA accommodations,
 C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, 52 48, 52-259;
                                          contact a court clerk or
                                                                               SUPERIOR COURT                                                                                 |
 P.B. §§ 3-1 through 3-21, 8-1, 10-13

 Instructions are on page 2.
                                          go to: www.jud.ct.gov/ADA.
                                                                                      www.jud.ct.gov
                                                                                                                                                                               ^
I I        Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.
[ x ] Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.
I   | Select if claiming other relief in addition to, or in place of, money or damages.

 TO: Any proper officer
 By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
Address of court clerk (Number, street, town and zip code)                                                 Telephone number of clerk                  Return Date (Must be a Tuesday)
 20 Franklin Square, New Britain, CT 06051                                                                 ( 860 ) 515 - 5180                         September 15, 2020
  xl Judicial District    G.A.          At (City/Town)                                                                                     Case type code (See list on page 2)
 ~
   \ Housing Session CH Number:
^For the plaintiffs) enter the appearanceNew Britain
                                                                  of:
                                                                                                                                            Major: V                 Minor: 01

Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                     Juris number (if attorney or law firm)
 Howard, Kohn, Sprague & FitzGerald, LLP, 237 Buckingham Street, Hartford, CT 06126-1798                                                        028160
Telephone number                               Signature of plaintiff (if seif-represented)
( 860 ) 525 - 3101
The attorney or law firm appearing for the plaintiff, or the plaintiff If                                        E-mail address for delivery of papers under Section 10-13 of the
self-represented, agrees to accept papers (service) electronically                                               Connecticut Practice Book (if agreed)
in this case under Section 10-13 of the Connecticut Practice Book                             Yes   \x\   No
           Parties         Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
      First            Name:      CASTILLO, SANDRA
     plaintiff         Address:   3117 Creek Drive, SE, Apt. 2A, Grand Rapids, Ml 49512-2832                                                                                             P-01
    Additional         Name:
     plaintiff         Address:                                                                                                                                                          P-02
      First             SWIFT TRANSPORTATION SERVICES, LLC.
                       Name:
    defendant           AFS: National Registered Agents, Inc, 67 Burnside Avenue, East Hartford, CT 06103-3220
                       Address:                                                                                                 D-01
    AdditionalName:    SWIFT TRANSPORTATION COMPANY OF ARIZONA
    defendant Address: c/o Mr. Kevin Knight, President, 2200 S. 75th Avenue, Phoenix AZ 85033                                   D-02
    AdditionalName:    SWIFT SERVICES HOLDINGS, INC.
    defendant Address: AFS: National Registerd Agenets, Inc., 67 Burnside Avenue, East Hartford, CT 06103 3220                  D-03
                                                                                                          -
    AdditionalName:    KNIGHT-SWIFT TRANSPORTATION HOLDINGS, INC.
    defendant Address: c/o Mr. Kevin Knight, President, 2200 S. 75th Avenue, Phoenix, AZ 85033                                  D-04

Total number of plaintiffs: 1            Total number of defendants: 5              fx] Form JD-CV-2 attached for additional parties
Notice to each defendant
1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
    it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
    court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
   form at the court address above, or on-line at https://jud.ct.gov/webforms/.
4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
   your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
   superior court law library or on-line at https://www.jud.ct.gov/pb.htm.
5. If you have questions about the summons and complaint, you should talk to an attorney.
   The court staff is not allowgcMxTgive advice on legal matters.
Date                    Sign;       !Ignand select   propSrhpx)                               fx ] Commissioner of Superior Court   Name of person signing
8/3/20                          /                                                                                            derk   Thomas P. Celia, Esq.
If this summons is sighed by a Clerk:                                                                                                                      For Court Use Only
a. The signing has been done so that the plaintiffs) will not be denied access to the courts.                                                  File Date
b. It is the responsibility of the plaintiffs) to ensure that service is made in the manner provided by law.
c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this summons at the request of the plaintiffs) is not responsible in any way for any
     errors or omissions in the summons, any allegations contained in the complaint, or the service of the
    summons or complaint.
I certify I have read and           Si9ned (Seif-represented plaintiff)                                               Date                     Docket Number
understand the above:
                                        Print Form                                       Page 1 of 2                            I ResetFOrrtfl
           Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 2 of 16
CIVIL SUMMONS                    STATE OF CONNECTICUT
CONTINUATION OF PARTIES                                            SUPERIOR COURT
JD-CV-2 Rev. 9-12

First named Plaintiff (Last, First, Middle Initial)
 CASTILLO , SANDRA
First named Defendant (Last, First, Middle Initial)
SWIFT TRANSPORATION SERVICES, LLC
Additional Plaintiffs
Name (Last, First, Middle Initial, if individual)   Address (Number, Street, Town and Zip .Code)                                           CODE
HERMANBgZTHectOR. 32 RlgKaffl-Stoai Naw Brltain»-C3L&6053
                                                                                                                                           03

                                                                                                                                           04

                                                                                                                                           05

                                                                                                                                           06

                                                                                                                                           07

                                                                                                                                           08

                                                                                                                                           09

                                                                                                                                           10

                                                                                                                                           11

                                                                                                                                           12

                                                                                                                                           13
Additional Defendants
Name (Last, First, Middle Initial, if individual)                    Address (Number, Street, Town and Zip Code)                          CODE


      JL / AA>^       JL z the                        J ~L   fit                                  &ft         -l
                                                                                                              sS     C y d6 ojrj           05
                          '
                                                                                                                                           06

                                                                                                                                           07

                                                                                                                                           08

                                                                                                                                           09

                                                                                                                                           10

                                                                                                                                           11
                                                                                                               FOR COURT USE ONLY - File Date

                                                                                                         12



                                                                                                         13



                                                                                                         14   Docket number


                                                                                                                   CIVIL SUMMONS-Continuation
                                    i Print Form al                                                   ItRQset Format
     Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 3 of 16




RETURN DATE: SEPTEMBER 15, 2020                                            SUPERIOR COURT

SANDRA CASTILLO                                                            J.D. OF NEW BRITAIN
VS                                                                         AT NEW BRITAIN

SWIFT TRANSPORTATION SERVICES
LLC, ET AL                                                                 AUGUST 3, 2020

                                               COMPLAINT

FIRST COUNT (vs. Swift Transportation Services, LLC and Hector Hernandez)

       1.      At all times relevant herein, the Plaintiff , Sandra Castillo, was a resident of the

City of New Britain, Connecticut and now resides in Grand Rapids, Michigan.

       2.      At all times relevant herein, the Defendant, Swift Transportation Services, LLC

(“Swift Transportation” ), is a corporation organization and existing under the laws of the State

of Arizona. Swift Transportation is authorized to do business in the State of Connecticut and,

in fact, does business in the State of Connecticut. The Defendant, Hector Hernandez of New

Britain, Connecticut, was, at all times relevant herein, an agent , servant or employee of Swift

Transportation and was acting in the scope of his employment at the time of the subject motor

vehicle accident.




                                                         1




                            HOWARD, KOHN SPRAGUE & FITZGERALD, LLP         ATTORNEYS-AT-LAW
            237 BUCKINGHAM STREET • P.O . BOX 261798 •HARTFORD, CT 06126- 1798 • (860) 525-3101 • JURIS NO. 28160
     Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 4 of 16




       3.       On or about August 6, 2018, the Defendant, Hector Hernandez, was operating a

tractor trailer motor vehicle owned by the Defendant, Swift Transportation, with the knowledge,

consent and permission of Swift Transportation and in furtherance of the business of Swift

Transportation . The Plaintiff , Sandra Castillo, was a passenger in said vehicle.

       4.      While the Defendant was traveling on Route 44 in Amenia, New York, he lost

control of the tractor trailer causing it to overturn and crash on the highway.

       5.      The aforesaid collision and the Plaintiffs resulting injuries and losses were

proximately caused by the negligence and carelessness of the Defendant in one or more of the

following ways:

       a.      he failed to keep his vehicle under proper and reasonable control;

       b.      he operated his vehicle at an unreasonable rate of speed in light of the

               circumstances then and there existing;

       c.      he was inattentive and failed to keep and maintain a reasonable and proper

               lookout;

       d.      he failed to make proper use of his faculties and senses so as to avoid the

               aforementioned incident;

       e.      he failed to apply his brakes in a timely fashion to avoid the occurrence when,


                                                        2




                          HOWARD, KOHN SPRAGUE & FITZGERALD, LLP • ATTORNEYS-AT- LAW
            237 BUCKINGHAM STREET •P.O . BOX 261798 •HARTFORD, CT 06126- 1798 •(860) 525-3101 • JURIS NO. 28160
     Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 5 of 16




                 in the exercise of reasonable care, he could and should have done so;

        f.       he operated his motor vehicle with inadequate brakes;

       g-        he operated his vehicle in a careless manner and failed under the circumstances

                then and there existing to take reasonable and proper precautions to avoid the

                probability of harm to the Plaintiff.

       6.       As a result of the carelessness and negligence of the Defendant , the Plaintiff was

thrown in and about the vehicle causing her to sustain and suffer injuries to her left lower and

left upper extremities, including a comminuted, displaced and depressed tibial plateau fracture

of the left leg and a displaced tuberosity fracture of the left shoulder, some or all of which are

likely to be permanent in nature. The Plaintiff has received hospital care, therapy, diagnostic

tests and other medical care and treatment. She further sustained associated injuries to the

attaching soft tissue structures of the aforementioned areas, emotional distress and associated

pain and suffering.

       7.       As a result of the carelessness and negligence of the Defendant, the Plaintiff has

incurred bills and expenses for medical care and treatment and therapy and will, in all

likelihood , incur additional expenses in the future. The plaintiff has a present fear of future

medical and/or surgical treatment and the complications and risks associated therewith.


                                                         3




                           HOWARD, KOHN SPRAGUE & FITZGERALD, LLP " ATTORNEYS-AT- LAW
             237 BUCKINGHAM STREET " P.O. BOX 261798 " HARTFORD, CT 06126-1798 " (860) 525-3101 " JURIS NO. 28160
     Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 6 of 16




        8.       As a result of the carelessness and negligence of the Defendant, the Plaintiff was

unable to pursue her usual course of employment , thereby incurring lost income from her

employment and has suffered a loss of earning capacity.

       9.        As a further result of the carelessness and negligence of the Defendant, the

Plaintiffs ability to enjoy life’s pleasures has been severely curtailed and diminished and will

be similarly affected in the future.

SECOND COUNT (vs. Swift Transportation Company of Arizona and Hector Hernandez)

       1.       At all times relevant herein, the Plaintiff, Sandra Castillo, was a resident of the

City of New Britain, Connecticut and now resides in Grand Rapids, Michigan.

       2.       At all times relevant herein, the Defendant, Swift Transportation Company of

Arizona ( “Swift Transportation”) , is a corporation organization and existing under the laws of

the State of Arizona. Swift Transportation is authorized to do business in the State of

Connecticut and , in fact , does business in the State of Connecticut. The Defendant, Hector

Hernandez of New Britain, Connecticut, was, at all times relevant herein, an agent, servant or

employee of Swift Transportation and was acting in the scope of his employment at the time of

the subject motor vehicle accident.




                                                         4




                            HOWARD, KOHN SPRAGUE & FITZGERALD, LLP • ATTORNEYS-AT-LAW
             237 BUCKINGHAM STREET • P.O. BOX 261798 •HARTFORD, CT 06126-1798 • (860) 525-3101 • JURIS NO . 28160
     Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 7 of 16




       3.       On or about August 6, 2018, the Defendant, Hector Hernandez, was operating a

tractor trailer motor vehicle owned by the Defendant, Swift Transportation, with the knowledge,

consent and permission of Swift Transportation and in furtherance of the business of Swift

Transportation. The Plaintiff, Sandra Castillo, was a passenger in said vehicle.

       4.       While the Defendant was traveling on Route 44 in Amenia, New York, he lost

control of the tractor trailer causing it to overturn and crash on the highway.

       5.       The aforesaid collision and the Plaintiffs resulting injuries and losses were

proximately caused by the negligence and carelessness of the Defendant in one or more of the

following ways:

       a.       he failed to keep his vehicle under proper and reasonable control;

       b.      he operated his vehicle at an unreasonable rate of speed in light of                                 the

               circumstances then and there existing;

       c.      he was inattentive and failed to keep and maintain a reasonable and proper

               lookout;

       d.      he failed to make proper use of his faculties and senses so as to avoid the

               aforementioned incident ;

       e.      he failed to apply his brakes in a timely fashion to avoid the occurrence when,


                                                         5




                            HOWARD, KOHN SPRAGUE & FITZGERALD, LLP " ATTORNEYS-AT- LAW
            237 BUCKINGHAM STREET " P.O. BOX 261798 " HARTFORD, CT 06126-1798 " (860) 525- 3101 " JURIS NO. 28160
     Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 8 of 16




                in the exercise of reasonable care, he could and should have done so;

       f.       he operated his motor vehicle with inadequate brakes;

       g-       he operated his vehicle in a careless manner and failed under the circumstances

                then and there existing to take reasonable and proper precautions to avoid the

               probability of harm to the Plaintiff .

       6.      As a result of the carelessness and negligence of the Defendant , the Plaintiff was

thrown in and about the vehicle causing her to sustain and suffer injuries to her left lower and

left upper extremities, including a comminuted, displaced and depressed tibial plateau fracture

of the left leg and a displaced tuberosity fracture of the left shoulder, some or all of which are

likely to be permanent in nature. The Plaintiff has received hospital care, therapy, diagnostic

tests and other medical care and treatment. She further sustained associated injuries to the

attaching soft tissue structures of the aforementioned areas, emotional distress and associated

pain and suffering.

       7.      As a result of the carelessness and negligence of the Defendant, the Plaintiff has

incurred bills and expenses for medical care and treatment and therapy and will , in all

likelihood , incur additional expenses in the future. The plaintiff has a present fear of future

medical and/or surgical treatment and the complications and risks associated therewith.


                                                       6




                           HOWARD, KOHN SPRAGUE & FITZGERALD, LLP " ATTORNEYS-AT-LAW
                                                                                             -
            237 BUCKINGHAM STREET • P.O. BOX 261798 •HARTFORD, CT 06126-1798 • (860) 525-3101 JURIS NO. 28160
     Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 9 of 16




        8.       As a result of the carelessness and negligence of the Defendant, the Plaintiff was

unable to pursue her usual course of employment, thereby incurring lost income from her

employment and has suffered a loss of earning capacity.

        9.       As a further result of the carelessness and negligence of the Defendant, the

Plaintiffs ability to enjoy life’s pleasures has been severely curtailed and diminished and will

be similarly affected in the future.

THIRD COUNT (vs. Swift Services Holdings, Inc. and Hector Hernandez)

       1.       At all times relevant herein, the Plaintiff , Sandra Castillo, was a resident of the

City of New Britain, Connecticut and now resides in Grand Rapids, Michigan.

       2.       At all times relevant herein, the Defendant, Swift Services Holdings, Inc. (“Swift

Transportation”) , is a corporation organization and existing under the laws of the State of

Arizona. Swift Transportation is authorized to do business in the State of Connecticut and, in

fact , does business in the State of Connecticut. The Defendant, Hector Hernandez of New

Britain, Connecticut , was, at all times relevant herein, an agent, servant or employee of Swift

Transportation and was acting in the scope of his employment at the time of the subject motor

vehicle accident.




                                                         7




                           HOWARD, KOHN SPRAGUE & FITZGERALD, LLP • ATTORNEYS-AT-LAW
             237 BUCKINGHAM STREET • P.O. BOX 261798 •HARTFORD, CT 06126-1798 • (860) 525- 3101 •JURIS NO. 28160
    Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 10 of 16




       3.       On or about August 6, 2018, the Defendant, Hector Hernandez, was operating a

tractor trailer motor vehicle owned by the Defendant, Swift Transportation, with the knowledge,

consent and permission of Swift Transportation and in furtherance of the business of Swift

Transportation. The Plaintiff , Sandra Castillo, was a passenger in said vehicle.

       4.       While the Defendant was traveling on Route 44 in Amenia, New York, he lost

control of the tractor trailer causing it to overturn and crash on the highway.

       5.      The aforesaid collision and the Plaintiffs resulting injuries and losses were

proximately caused by the negligence and carelessness of the Defendant in one or more of the

following ways:

       a.       he failed to keep his vehicle under proper and reasonable control;

       b.      he operated his vehicle at an unreasonable rate of speed in light of the

               circumstances then and there existing;

       c.      he was inattentive and failed to keep and maintain a reasonable and proper

               lookout;

       d.      he failed to make proper use of his faculties and senses so as to avoid the

               aforementioned incident;

       e.      he failed to apply his brakes in a timely fashion to avoid the occurrence when,


                                                       8




                           HOWARD, KOHN SPRAGUE & FITZGERALD, LLP " ATTORNEYS-AT-LAW
            237 BUCKINGHAM STREET • P.O. BOX 261798 •HARTFORD, CT 06126-1798 • (860) 525-3101 •JURIS NO. 28160
    Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 11 of 16




                 in the exercise of reasonable care, he could and should have done so;

        f.       he operated his motor vehicle with inadequate brakes;

        g-       he operated his vehicle in a careless manner and failed under the circumstances

                 then and there existing to take reasonable and proper precautions to avoid the

                 probability of harm to the Plaintiff.

       6.        As a result of the carelessness and negligence of the Defendant , the Plaintiff was

thrown in and about the vehicle causing her to sustain and suffer injuries to her left lower and

left upper extremities, including a comminuted, displaced and depressed tibial plateau fracture

of the left leg and a displaced tuberosity fracture of the left shoulder, some or all of which are

likely to be permanent in nature. The Plaintiff has received hospital care, therapy, diagnostic

tests and other medical care and treatment. She further sustained associated injuries to the

attaching soft tissue structures of the aforementioned areas, emotional distress and associated

pain and suffering.

       7.       As a result of the carelessness and negligence of the Defendant, the Plaintiff has

incurred bills and expenses for medical care and treatment and therapy and will, in all

likelihood , incur additional expenses in the future. The plaintiff has a present fear of future

medical and/or surgical treatment and the complications and risks associated therewith.


                                                          9




                             HOWARD, KOHN SPRAGUE & FITZGERALD, LLP " ATTORNEYS-AT-LAW
             237 BUCKINGHAM STREET • P.O. BOX 261798 • HARTFORD, CT 06126- 1798 • (860) 525-3101 • JURIS NO. 28160
    Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 12 of 16




        8.       As a result of the carelessness and negligence of the Defendant, the Plaintiff was

unable to pursue her usual course of employment, thereby incurring lost income from her

employment and has suffered a loss of earning capacity.

        9.      As a further result of the carelessness and negligence of the Defendant, the

Plaintiffs ability to enjoy life’s pleasures has been severely curtailed and diminished and will

be similarly affected in the future.

FOURTH COUNT (vs. Knight-Swift Transportation Holdings, Inc. and Hector Hernandez)

       1.       At all times relevant herein, the Plaintiff, Sandra Castillo, was a resident of the

City of New Britain, Connecticut and now resides in Grand Rapids, Michigan.

       2.       At all times relevant herein, the Defendant, Knight-Swift Transportation

Holdings, Inc. (“Swift Transportation”) , is a corporation organization and existing under the

laws of the State of Arizona. Swift Transportation is authorized to do business in the State of

Connecticut and , in fact, does business in the State of Connecticut. The Defendant, Hector

Hernandez of New Britain, Connecticut, was, at all times relevant herein, an agent, servant or

employee of Swift Transportation and was acting in the scope of his employment at the time of

the subject motor vehicle accident.




                                                       10




                            HOWARD, KOHN SPRAGUE & FITZGERALD, LLP " ATTORNEYS-AT-LAW
                                     -                                                       -
             237 BUCKINGHAM STREET P.O. BOX 261798 • HARTFORD, CT 06126-1798 • (860) 525-3101 JURIS NO. 28160
    Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 13 of 16




        3.       On or about August 6, 2018, the Defendant, Hector Hernandez , was operating a

tractor trailer motor vehicle owned by the Defendant, Swift Transportation, with the knowledge,

consent and permission of Swift Transportation and in furtherance of the business of Swift

Transportation . The Plaintiff, Sandra Castillo, was a passenger in said vehicle.

       4.       While the Defendant was traveling on Route 44 in Amenia, New York, he lost

control of the tractor trailer causing it to overturn and crash on the highway.

       5.       The aforesaid collision and the Plaintiffs resulting injuries and losses were

proximately caused by the negligence and carelessness of the Defendant in one or more of the

following ways:

       a.       he failed to keep his vehicle under proper and reasonable control;

       b.       he operated his vehicle at an unreasonable rate of speed in light of                               the

                circumstances then and there existing;

       c.       he was inattentive and failed to keep and maintain a reasonable and proper

                lookout;

       d.       he failed to make proper use of his faculties and senses so as to avoid the

                aforementioned incident;

       e.       he failed to apply his brakes in a timely fashion to avoid the occurrence when,


                                                        11




                            HOWARD, KOHN SPRAGUE & FITZGERALD, LLP • ATTORNEYS-AT-LAW
             237 BUCKINGHAM STREET •P.O. BOX 261798 • HARTFORD, CT 06126- 1798 • (860) 525-3101 •JURIS NO. 28160
    Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 14 of 16




                    in the exercise of reasonable care, he could and should have done so;

       f.           he operated his motor vehicle with inadequate brakes;

        g   -       he operated his vehicle in a careless manner and failed under the circumstances

                    then and there existing to take reasonable and proper precautions to avoid the

                    probability of harm to the Plaintiff.

       6.           As a result of the carelessness and negligence of the Defendant, the Plaintiff was

thrown in and about the vehicle causing her to sustain and suffer injuries to her left lower and

left upper extremities, including a comminuted , displaced and depressed tibial plateau fracture

of the left leg and a displaced tuberosity fracture of the left shoulder, some or all of which are

likely to be permanent in nature. The Plaintiff has received hospital care, therapy, diagnostic

tests and other medical care and treatment. She further sustained associated injuries to the

attaching soft tissue structures of the aforementioned areas, emotional distress and associated

pain and suffering.

       7.          As a result of the carelessness and negligence of the Defendant, the Plaintiff has

incurred bills and expenses for medical care and treatment and therapy and will, in all

likelihood , incur additional expenses in the future. The plaintiff has a present fear of future

medical and/or surgical treatment and the complications and risks associated therewith.


                                                           12




                               HOWARD, KOHN SPRAGUE & FITZGERALD, LLP " ATTORNEYS-AT-LAW
                237 BUCKINGHAM STREET • P.O. BOX 261798 • HARTFORD, CT 06126- 1798 • (860) 525-3101 •JURIS NO. 28160
    Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 15 of 16




        8.       As a result of the carelessness and negligence of the Defendant, the Plaintiff was

unable to pursue her usual course of employment, thereby incurring lost income from her

employment and has suffered a loss of earning capacity.

       9.        As a further result of the carelessness and negligence of the Defendant, the

Plaintiffs ability to enjoy life’s pleasures has been severely curtailed and diminished and will

be similarly affected in the future.

       WHEREFORE, the Plaintiff claims:

       1.        Money damages; and

       2.        Any other relief that in law or equity may pertain.

                                                        PLAINTIFF,



                                                        B
                                                                -Tfiomas P. Celia, Esq.
                                                                  Howard, Kohn, Sprague & FitzGerald
                                                                  237 Buckingham Street
                                                                  Hartford, CT 06106
                                                                  ph: (860) 525-3101
                                                                  fax: (860) 247-4201
                                                                  tpc @ hksflaw.com




                                                         13




                             HOWARD, KOHN SPRAGUE & FITZGERALD, LLP • ATTORNEYS-AT-LAW
             237 BUCKINGHAM STREET • P.O. BOX 261798 • HARTFORD, CT 06126- 1798 • (860) 525- 3101 •JURIS NO. 28160
     Case 3:20-cv-01291-VLB Document 1-1 Filed 09/02/20 Page 16 of 16




RETURN DATE: SEPTEMBER 15, 2020                                        SUPERIOR COURT

SANDRA CASTILLO                                                        J.D. OF NEW BRITAIN
VS                                                                     AT NEW BRITAIN

SWIFT TRANSPORTATION SERVICES
LLC, ET AL                                                             AUGUST 3, 2020


                                      AMOUNT IN DEMAND

       The amount in demand, exclusive of interest and costs, is in excess of Fifteen

Thousand Dollars ($15,000.00).

                                                    PLAINTIFF,




                                                             Thomas P. Celia
                                                             Howard, Kohn, Sprague & FitzGerald




                                                     14




                         HOWARD, KOHN SPRAGUE & FITZGERALD, LLP • ATTORNEYS-AT-LAW
           237 BUCKINGHAM STREET •P.O. BOX 261798 •HARTFORD, CT 06126-1798 •(860) 525-3101 •JURIS NO. 28160
